

116 HR 7726 IH: Ensuring Protection In Childcare Act
U.S. House of Representatives
2020-07-22
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I116th CONGRESS2d SessionH. R. 7726IN THE HOUSE OF REPRESENTATIVESJuly 22, 2020Ms. Mucarsel-Powell introduced the following bill; which was referred to the Committee on Education and LaborA BILLTo permit child care providers that receive payment for services provided under the Child Care and Development Block Grant Act of 1990 to use a portion of such payment to purchase personal protective equipment, and other equipment, necessary to protect the health of participating children and child care workers.1.Short titleThis Act may be cited as the Ensuring Protection In Childcare Act or the EPIC Act.2.Authority to purchase personal protective equipment to protect the health of children who receive certain child care servicesA child care provider who receives payment for services provided under the Child Care and Development Block Grant Act of 1990 (42 U.S.C. 9857 et seq.) may use a portion of such payment to purchase personal protective equipment, and other equipment, necessary to protect the health of children who receive such services and child care workers who provide such services.